           Case 5:19-cv-00905-XR Document 1 Filed 07/29/19 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION

JAMES LAWSON,

      Plaintiff,
                                              CASE NO: 5:19-CV-905
vs.

TEJAS RODEO COMPANY
     Defendant.
__________________________________/

                                  COMPLAINT

      Plaintiff, James Lawson (“Plaintiff”) by and through the undersigned

counsel, hereby files this Complaint and sues TEJAS RODEO COMPANY for

injunctive relief, attorney’s fees and costs pursuant to 42 U.S.C. §12181 et seq.,

(“Americans with Disabilities Act” or “ADA”) and allege:

                        JURISDICTION AND PARTIES

      1.     This is an action for declaratory and injunctive relief pursuant to Title

III of the Americans with Disabilities Act, 42 U.S.C. §12181 et seq., (hereinafter

referred to as the “ADA”). This Court is vested with original jurisdiction under 28

U.S.C. Sections 1331 and 1343.

      2.     Venue is proper in this Court, the Western District of Texas pursuant

to 28 U.S.C. §1391 (B) and Local Rules of the United States District Court for the


                                          1
           Case 5:19-cv-00905-XR Document 1 Filed 07/29/19 Page 2 of 8




Western District of Texas.

      3.     Plaintiff, James Lawson (hereinafter referred to as “Lawson"), is a

resident of the State of Texas and is a qualified individual with a disability under

the ADA. Lawson suffers from what constitutes a "qualified disability" under the

Americans with Disabilities Act of 1990, ("ADA") and all other applicable Federal

statutes and regulations to the extent that he has multiple sclerosis and requires the

use of a wheelchair for mobility and has limited use of his upper extremities.

Prior to instituting the instant action, Lawson visited the Defendant’s premises at

issue in this matter in June, 2019, and was denied full, safe and equal access to the

subject property of Defendant due to its lack of compliance with the ADA.

Lawson continues to desire and intends to visit the Defendant’s premises but

continues to be denied full, safe and equal access due to the barriers to access that

continue to exist.

      4.     The Defendant, TEJAS RODEO COMPANY, is a company registered

to do business and, in fact, conducting business in the State of Texas. Upon

information and belief, TEJAS RODEO COMPANY(hereinafter referred to as

“TRC”) is the owner, lessee and/or operator of the real property and improvements

that is the subject of this action, specifically the Tejas Steakhouse & Saloon and

the adjacent Rodeo, located at 401 Obst Rd., in Bulverde, Texas (hereinafter


                                          2
            Case 5:19-cv-00905-XR Document 1 Filed 07/29/19 Page 3 of 8




referred to as the “Restaurant” and/or "Rodeo").

      5.      All events giving rise to this lawsuit occurred in the Western District

of Texas.

                     COUNT I - VIOLATION OF THE ADA

      6.      On or about July 26, 1990, Congress enacted the Americans with

Disabilities Act (“ADA”), 42 U.S.C. §12101 et seq. Commercial enterprises were

provided one and a half years from enactment of the statute to implement its

requirements. The effective date of Title III of the ADA was January 26, 1992. 42

U.S.C. §12181; 20 C.F.R. §36.508 (A).

      7.      Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, TRC is a

place of public accommodation in that it is a Restaurant operated by a private

entity that provides goods and services to the public.

      8.      TRC has discriminated and continues to discriminate against the

Plaintiff, and others who are similarly situated, by denying access to, and full, safe

and equal enjoyment of goods, services, facilities, privileges, advantages and/or

accommodations at the Restaurant in derogation of 42 U.S.C §12101 et seq.

      9.      Lawson has been unable to and continues to be unable to enjoy access

to, and the benefits of the services offered at the Restaurant. Prior to the filing of

this lawsuit, Lawson visited the Restaurant at issue in this lawsuit and was denied


                                          3
            Case 5:19-cv-00905-XR Document 1 Filed 07/29/19 Page 4 of 8




access to the benefits, accommodations and services of the Defendant’s premises

and therefore suffered an injury in fact, as a result of the barriers to access listed in

Paragraph 11, below that he personally encountered.              In addition, Lawson

continues to desire and intends to visit the Restaurant, but continues to be injured

in that he is unable to and continues to be discriminated against due to the barriers

to access which remain at the Restaurant in violation of the ADA. Lawson has

now and continues to have reasonable grounds for believing that he has been and

will be discriminated against because of the Defendant’s continuing deliberate and

knowing violations of the ADA.

      10.      Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991,

the Department of Justice, Office of the Attorney General, promulgated Federal

Regulations to implement the requirements of the ADA 28 C.F.R. Part 36.

      11.      TRC is in violation of 42 U.S.C. §12181 et seq. and 28 C.F.R.

§36.302 et seq. and is discriminating against the Plaintiff as a result of inter alia,

the following specific violations:

      Restaurant

              i.   There is an insufficient number of accessible and van accessible

                   parking spaces for the restaurant;

             ii.   The accessible parking spaces provided for the restaurant do not


                                            4
  Case 5:19-cv-00905-XR Document 1 Filed 07/29/19 Page 5 of 8




         have striping, such that no adjacent access aisles are provided for a

         wheelchair user, the accessible signage is mounted too low and the

         cross slopes are too great for a wheelchair user;

  iii.   There is no accessible seating at the restaurant bar for a wheelchair

         user;

  iv.    There is no accessible table in the restaurant dining area for a

         wheelchair user;

   v.    There is no accessible signage on the Men’s and Women’s

         restroom entry doors in the restaurant;

Rodeo

  vi.    All of the parking for the rodeo venue is on grassed or gravel

         surfaces. There are no accessible parking spaces provided and the

         parking lot is neither firm nor slip resistant;

  vii.   The route from the venue parking to the main entry of the rodeo

         venue is by gravel surfaces and not wheelchair accessible. The

         running slope of the path from the parking area to the main entry is

         too steep for a wheelchair user and the route is neither firm not slip

         resistant;




                                    5
            Case 5:19-cv-00905-XR Document 1 Filed 07/29/19 Page 6 of 8




         viii.     None of the outdoor picnic tables or other types of outdoor dining

                   tables have adequate knee and toe clearances for a wheelchair user;

            ix.    There are an insufficient number of accessible seating positions in

                   the four grandstand sections;

             x.    The accessible seating positions provided are not dispersed;

            xi.    The ramp leading to the right side grandstands has handrails that

                   are too large and lack accessible gripping surfaces;

            xii.   The left side grandstands are accessed by stairs only;

         xiii.     The sales counter at the “Barbeque and Burgers" is too high for a

                   wheelchair user;

         xiv.      The sales counter at the concessions area behind the main

                   grandstand is too high for a wheelchair user;

            xv.    None of the restrooms in the rodeo venue have accessible signage.

      12.      There are other current barriers to access and violations of the ADA at

the Restaurant owned and operated by TRC that were not specifically identified

herein as the Plaintiff is not required to engage in a futile gesture pursuant to 28

C.F.R. Part 36, §36.501 and, as such, only once a full inspection is performed by

Plaintiff or Plaintiff’s representatives can all said violations be identified.

      13.      To date, the barriers to access and other violations of the ADA still


                                            6
            Case 5:19-cv-00905-XR Document 1 Filed 07/29/19 Page 7 of 8




exist and have not been remedied or altered in such a way as to effectuate

compliance with the provisions of the ADA.

      14.     Pursuant to the ADA, 42 U.S.C. §12101 et seq. and 28 C.F.R.

§§36.304 and 36.401, TRC required to make its Restaurant, a place of public

accommodation, accessible to persons with disabilities by January 28, 1992. To

date, TRC has failed to comply with this mandate.

      15.     Plaintiff has been obligated to retain undersigned counsel for the filing

and prosecution of this action. Plaintiff is entitled to have his reasonable attorney’s

fees, costs and expenses paid by TRC pursuant to 42 U.S.C. §12205.

      16.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority

to grant Plaintiff injunctive relief, including an Order to alter the subject facilities

to make them readily accessible to, and useable by, individuals with disabilities to

the extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed.

      WHEREFORE, the Plaintiff demands judgment against TRC and requests

the following injunctive and declaratory relief:

              A.    That the Court declare that the property owned and
                    administered by Defendant is violative of the ADA;

              B.    That the Court enter an Order directing Defendant to alter its
                    facilities to make them accessible to and useable by individuals
                    with disabilities to the full extent required by Title III of the

                                           7
        Case 5:19-cv-00905-XR Document 1 Filed 07/29/19 Page 8 of 8




                  ADA;

           C.     That the Court enter an Order directing Defendant to evaluate
                  and neutralize its policies and procedures towards persons with
                  disabilities for such reasonable time so as to allow them to
                  undertake and complete corrective procedures;

           D.     That the Court award reasonable attorney’s fees, costs
                  (including expert fees) and other expenses of suit, to the
                  Plaintiff; and

           E.     That the Court award such other and further relief as it deems
                  necessary, just and proper.

     Dated this 29th day of July, 2019.

                                     Respectfully submitted,

                                     By: /s/ Edward I. Zwilling
                                     Edward I. Zwilling, Esq.
                                     Alabama State Bar No.: ASB-1564-L54E

OF COUNSEL:
Law Office of Edward I. Zwilling, LLC
4000 Eagle Point Corporate Dr.
Birmingham, Alabama 35242
Telephone: (205) 822-2701
Facsimile: (205) 822-2702
Email:      edwardzwilling@zwillinglaw.com




                                          8
